Case 5:20-cv-00147-D Document 1-1 Filed 02/20/20 Page 1 of 4

SERCO Facts (ny, _
Count 4A

iosted loecause We Rit Rt £ ats at cish of
deuelopn osteo PUToSts. ab Latec- ge SO Whe Aves
the test my rveveis come back Lad he decides We
— ——IpownkeoX OS G2 Leber eS Bee GEO co pate oftlee
ite See -P Hey would npowve Ror lnm = +e cedluce
dye Hormone Kier Gb weeks tee cocpate office ape
S Wis caput so ne decides to ower me te tke
(a Lasechien every two weers yell f mount peor
to this De. sc ahd musi does blood werk on ane
atk im eg uist an dbagndsss me Won we patitus
x ) Le tale HAS \wacmope_ Tn Jecoon ae
EB tan wees Q). foc Sie movers ell thE dnd
Sl eclk Ke. mac am schedré foc pny Tales.
Ic gb Cedlew down to meédNt0ca\ at 8/00 pra ond
ne LON admMnistatos the Shot as es ,
| dicen, FL tastooily stack Teel sich we!
tC “ D leach te my Cah. of 3A log well A fe</
Li tL develope n~ ca d ANd Em LLL ‘ cay tell
well a weer passes by amd Z bavent GE omny
\nebter purthew Rel! Tnvate SH HH Peel! nsA
ye, *P Im Feely GA anh ells me —) ong are
lem tinal yellow 50 LT. 40 own to medical Y medial
pus me Awa sd £40 loco to ~ uart kapon
ertry officer mC AOLIEP also tells me Leading
yet WJ SO Sno coy age ARO UNO esd tells or ~
Aen turng yellow oar Weartrs me dear eorasives’
we nse an. Daty Vdds w yell) patie uP oa
yeyt tam eye \peaMS cunts Sel 22S 1
UES O8R yt llais lo Vs time 2 bednt hak (Ww

ZT Ce t lo
\aowe_ movemert Mm OVE Hn wee be Coyldat ich

  
Case 5:20-cv-00147-D Document 1-1 Filed 02/20/20 Page 2 of 4

6

Or foods and My SBR Ls rok. amd ay Shih
[nS Bellow $0 the, & call the Dire not SAry—musesav
Ln MCW Des he “ec hdes WD px me van Medal
Onsewation SO LT Sty _ the nigut meican{ the vext
matnMa 2 see nurse ~ Et icn tetrnel{ Gre is HAN
| ook. amd sne tells me tw, pense | Dust “‘Shes} ud
aM te let rie. lhel@ Ow yecause pet yeu [gus Ll ast
er Tm gong toe sre tells me she Aidat Yrow
well next Tceer a news Dr We Ewecks re Liver om, “Y
SAW £ eyes own yells Mme. im sudden nh fom CA
Lue flue oP wars is mulara me Todas and he
pailé me my Liver Was shut dota, amb Each wes oh
Tr wdat Wak aw level movemene camadrat eat omd ig,
IMG Levene was ced he tells me he vas suprised F
Les SHI ale We tolh me if Z eomteh to beat
east thin ond Chtioe survye thts Ty! ne
ude yatta ted ani\ he We releuxsh re 4 o
UA after he Acdece leo’
en vel y, next olay \e called Me back to
medial We tells me ma bleed ech Los come lack
ve tells me. tot Muy normal € Luer eNZuIneS we
SORGOKOr to be between 30 a a IM
NnZumMes Ae 1y5d (one. Houser Mit ex
\nundieds mS. BB Ff: Tey) | ne tells me bs ste eh, oe
cM my medicorvons 7 OM \no FellS me he wenrtedMet
Me Wray) somethin TA a cay or J 2 LF av Lacey to
yew WM that Ataat hoses OANSA Wownnmet cu7les
Ree the unc te files gut Age mechs gl ask er
if she héeocd ci sve tells me Wer £ wes
aettion Seiggeds Emdsny Pde itep.tal cur

preg

 
%
—_
a

Case 5:20-cv-00147-D Document 1-1 Filed 02/20/20 Page 3 of 4

Gg

‘athe Bank TL wwe stone ™ my Lver ied a>
vibes (s where efeces Of my “Liver bins eon
fevrcleneh well the neet das i get Swoped ad Lay

DOL Hostal win L get thee LE stay tres lot

phe ret racing Z sée De emern he Otdets WlyaK Wace
ne tells me ma bver €9z ore oer 1800 omdAhe

\oe\ Cue’ a Live o red Slut, dow \ng tal. Me that

ir was lu yt Aidat de he tol me he beleveck

Dea SAM=Msalowr Mud ov eccul MW Furyrrent ee
cak \re our me on a estrone LPC TEN bres ng &
Vad \nee “C was Wo" ne sar \n@. CERRR Sc
estewne. Layetions 2 Yawn Dd ee the Uva
Nar fe Wwogens wt peottesioral athle all the.
Teme \ne sod Brak Dre sam-musalimn eccodling. pvt
me ony da aHon_ withe Hep ank JesnwMee
ra its \no, Seaidk Dei SaMm-Musalden  9¢ wether

  

te Qui me on ve Hormone Fajechbay Om

mb ay Wn dora ce th was redler -
Ne igbeve on — ond amb Vout At dele

Ledaltecbon well Dee Emery pb ME ALA

pAnn« Or AgQue M2 AW ubbtssaumeh Tine
eet roca he cweckel my enZzyMS  AGON end
told me COzgmes wel Devt te 2 omc\ f
Abn ltr athe Srowed. \plood Pow) ion my Level

Me word release me _to 9° AK te thd acisa

Qe few 7 | lucky awn
Ns MON wre. Ka ge) 5 Ver lucky oN
TONG veg WOW Never vod the SOM) ©
dh me DOC has ~ Vep-C Vvextrent
> XYre quetiy wcamge LF URS SB close
ng Dd he J teh me if £ Qlown
\

 
Case 5:20-cv-00147-D Document 1-1 Filed 02/20/20 Page 4 of 4

 

Kelis bw Cele.
C bere lee 7 L£ ae Ont “en “ae Aetayt

psa ie Ades not rome PUI foes Dr
MUSAIND VS fas, SONS: ice La th
Ovbecouse be Lor, presen bbq sol Sloe Deeiny
es 75 Teskanye tI “CW linc ei |
ores edie) vc

 
